05/19/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs April 11, 2017

          STATE OF TENNESSEE v. JAMES COURTNEY SHANE

                   Appeal from the Circuit Court for Weakley County
                    No. 2016-CR-22    Jeffrey W. Parham, Judge


                            No. W2016-01976-CCA-R3-CD



The Defendant, James Courtney Shane, was convicted by a Weakley County Circuit
Court jury of facilitation of robbery, a Class D felony, and was sentenced by the trial
court as a Range II offender to five years in the Department of Correction, to be served
consecutively to his sentence in a federal case. On appeal, the Defendant challenges the
sufficiency of the evidence of his identity and argues that the trial court imposed an
excessive sentence. Following our review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which TIMOTHY L. EASTER and
J. ROSS DYER, JJ., joined.

Joseph P. Atnip, District Public Defender; and William K. Randolph, Assistant Public
Defender, for the appellant, James Courtney Shane.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Thomas A. Thomas, District Attorney General; and Kevin D. McAlpin, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                        FACTS

       According to the State’s proof at trial, on the night of September 6, 2015, the
victim, Jimmy Travis, was visiting with friends at a Martin home when the Defendant
asked him to step outside with him. Outside, a group of men surrounded the victim,
forced him to sit down, and took ten dollars from him. The Defendant and a co-
defendant, Dalton Eric Crutchfield, Jr., were subsequently indicted for the robbery of the
victim and were tried together before a Weakley County Circuit Court jury, which
convicted the Defendant of the lesser-included offense of facilitation of robbery and
acquitted Mr. Crutchfield.

       At trial, the victim testified that on the evening of September 6, 2015, he
accompanied a friend named Brittany to the Martin home of one of her friends, Sarah,
where “a bunch of people” he did not know were “hanging out.” At some point that
evening, a man asked him to go outside to talk. Once outside, the man kept telling him
that he owed the man money from back in high school. The victim said he did not know
the man, did not owe him any money, and told him so. The man, however, was insistent
and appeared angry, so in an effort to appease him, the victim finally said, “Look, I’ve
got ten dollars; that’s all I got. I can give that to you and we’ll call it even.” At that
point, “a bunch of people” surrounded him, which frightened him. A man behind him
took him by the shirt and forced him to sit down, and “[t]hey” then took his boots and
socks, telling him to “stay down and don’t get up.” The man who had asked him to come
outside also took the ten dollars from him. Afterwards, the individuals returned his boots
and he went back into the house briefly before driving to the police department to report
the crime. The victim stated that he was unable to identify for the police either the man
who took his money or the man who forced him to sit on the ground.

        On cross-examination, the victim acknowledged he had a 2012 conviction for theft
of property under $500. He further acknowledged that he told the police that a man in
dreadlocks robbed him and that he was unable to identify the Defendant from
photographic lineups he was shown by the police. In fact, he believed that he had
identified a man known as “D-Bone,” or something similar, instead of the Defendant. He
insisted, however, that he recognized the Defendant and his co-defendant as the
perpetrators when looking at them “face-to-face” in the courtroom.

        Elijah Tyreek Guiden, who lived with Sarah Mealer in the Martin home on
September 6, 2015, testified that the Defendant, who was a frequent visitor to his home,
was the individual who asked the victim to go outside with him. Mr. Guiden further
testified that it was himself, Eric Denton, the Defendant, and the co-defendant, Dalton
Crutchfield, who were standing outside with the victim behind the house when the victim
was robbed. He denied, however, that he had anything to do with the robbery. He stated
that the men “[g]rabbed [the victim] by his arm and sat him down” but did not force him
to stay down. He testified that the victim removed his boots and gave them to Mr.
Crutchfield, and that Mr. Denton instructed Mr. Crutchfield to give the boots back to the
victim. He did not see who took the victim’s cash.

      On cross-examination, Mr. Guiden testified that approximately ten minutes lapsed
from the time the Defendant and the victim went outside before he joined them. He
                                           -2-
further testified that neither the Defendant nor Mr. Crutchfield had dreadlocks at that
time. On redirect examination, he acknowledged that in his statement to police, he
reported that the Defendant and Mr. Crutchfield “took [the victim’s] boots, socks, and
money.” He reiterated, however, that he did not see “[any] money . . . taken.”

       Sarah Mealer testified that on the night of September 6, 2015, the victim and
Brittany were visiting at the home she shared with Mr. Guiden and her children when the
Defendant, a regular guest in the home, asked the victim to go outside with him. She did
not see anything that transpired outside. On cross-examination, she testified that when
the victim came back inside, he told her that “they” had robbed him but did not mention
any names or describe the perpetrators. After the Defendant left, Mr. Guiden told her not
to mention the Defendant’s name.

       Brittany Flowers testified that she and the victim were together in the living room
of the home when the Defendant approached the victim and asked if he could pull him
aside for a few minutes. She said the victim then got up and left with the Defendant. On
cross-examination, she testified that, although she did not know the Defendant, she had
“seen him around” before that night. She said she did not see Mr. Crutchfield that night.

       Eric Denton, the sole witness for the defense, testified that when he arrived at the
back of the house, a “tall skinny dude with some dreads,” whom he thought was Marcus
Bardwell, already had possession of the victim’s boots. He said he told the man to return
the boots to the victim. He did not see anyone rob the victim of his cash and did not see
the Defendant that night. He further testified that neither the Defendant nor Mr.
Crutchfield had dreadlocks. On cross-examination, he testified that he was related to Mr.
Crutchfield and denied that he was friends with the Defendant.

        After deliberations, the jury convicted the Defendant of the lesser-included offense
of facilitation of robbery and acquitted Mr. Crutchfield of all charges.

                                       ANALYSIS

                             I. Sufficiency of the Evidence

        The Defendant first contends that the evidence is insufficient to sustain his
conviction, “given the remarkably weak evidence in regard to identity.” In support, he
cites the fact that the victim was unable to identify the Defendant from a photographic
spreadsheet and reported that the robber had dreadlocks, whereas the Defendant,
according to other witnesses, did not wear his hair in dreadlocks. The State responds by
arguing that, based on the testimonies of Elijah Tyreek Guiden, Sarah Mealer, and
Brittany Flowers, who each identified the Defendant as the man who asked the victim to
                                            -3-
go outside, a rational jury could conclude that the Defendant was the person who lured
the victim outside and facilitated the taking of his money and boots. We agree with the
State.

       In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)).

        “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted
defendant has the burden of demonstrating that the evidence is insufficient.” State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Robbery is the intentional or knowing theft of property from the person of another
by violence or putting the person in fear. Tenn. Code Ann. § 39-13-401(a). “A person is
criminally responsible for the facilitation of a felony, if, knowing that another intends to
commit a specific felony, but without the intent required for criminal responsibility under
                                              -4-
§ 39-11-402(2), the person knowingly furnishes substantial assistance in the commission
of the felony.” Id. § 39-11-403(a). Thus, to sustain the conviction for facilitation of
robbery, the State had to prove beyond a reasonable doubt that the Defendant, knowing
that one or more of the men outside intended to intimidate or forcibly take the victim’s
money from him, but without the intent required for criminal responsibility, knowingly
furnished substantial assistance to that other person or persons in the commission of the
robbery.

       At trial, three different witnesses, in addition to the victim, identified the
Defendant as the individual who approached the victim in the home and asked him to go
outside with him. All three of those witnesses, unlike the victim, had seen the Defendant
before and were familiar with him. Once outside the home, a group of men surrounded
the victim, and one or more of them forced him to the ground while others took his boots
and cash. His boots were returned to him, but not his cash. From this evidence, a
rational jury could reasonably find that the Defendant facilitated the robbery of the
victim. We conclude, therefore, that the evidence is sufficient to sustain the Defendant’s
conviction.

                                      II. Sentencing

       The Defendant also contends that the trial court imposed an excessive sentence.
He does not challenge his classification as a Range II offender or the trial court’s order of
consecutive sentencing, but he instead argues that the trial court erred by enhancing his
sentence beyond the minimum in his range. In support, he points out that no weapon was
involved and the victim was unharmed. The State responds by arguing that the trial court
properly imposed a within-range sentence after consideration of the evidence and the
sentencing principles. We, again, agree with the State.

       Under the 2005 amendments to the sentencing act, a trial court is to consider the
following when determining a defendant’s sentence and the appropriate combination of
sentencing alternatives:

              (1) The evidence, if any, received at the trial and the sentencing
       hearing;

              (2) The presentence report;

              (3) The principles of sentencing and arguments as to sentencing
       alternatives;

              (4) The nature and characteristics of the criminal conduct involved;
                                             -5-
            (5) Evidence and information offered by the parties on the mitigating
      and enhancement factors set out in §§ 40-35-113 and 40-35-114;

             (6) Any statistical information provided by the administrative office
      of the courts as to sentencing practices for similar offenses in Tennessee;
      and

            (7) Any statement the defendant wishes to make in the defendant's
      own behalf about sentencing.

Tenn. Code Ann. § 40-35-210(b) (2012).

       The trial court is granted broad discretion to impose a sentence anywhere within
the applicable range, regardless of the presence or absence of enhancement or mitigating
factors, and the sentencing decision of the trial court will be upheld “so long as it is
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” State v. Bise, 380 S.W.3d
682, 709-10 (Tenn. 2012). Accordingly, we review a trial court’s sentencing
determinations under an abuse of discretion standard, “granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” Id. at 707.

       The only witness at the sentencing hearing was the probation and parole officer
who prepared the Defendant’s presentence report, who testified that the Defendant, as
indicated in the report, had a substantial history of criminal convictions and was on
probation from a federal drug offense at the time he committed the instant offense. In
determining the length of the Defendant’s sentence, the trial court found the following
enhancement factors applicable: that the Defendant had a history of criminal convictions
or criminal behavior in addition to those necessary to establish his classification as a
Range II offender; that the Defendant, before trial or sentencing, failed to comply with
the conditions of a sentence involving release into the community; and that the Defendant
was released on federal probation at the time he committed the offense. See Tenn. Code
Ann. § 40-35-114(1), (8), (13)(C). The court found no applicable mitigating factors.
Accordingly, the trial court sentenced the Defendant to five years, one year beyond the
minimum sentence in his range. Id. § 40-35-112(b)(4).

       The record reflects that the trial court properly considered the enhancement and
mitigating factors, imposed a sentence within the applicable range for the Defendant’s
Class D felony offense, and made the requisite findings in support of its ruling.
Accordingly, we affirm the sentence imposed by the trial court.
                                           -6-
                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.

                                                 _________________________________
                                                 ALAN E. GLENN, JUDGE




                                           -7-